HAZEL, District Judge.
The single question here presented is whether certain china ware, consisting of nappies and round china dishes, was or was not decorated. The collector classified the merchandise as “china, * * * painted, tinted, stained, enameled, printed, gilded, or otherwise decorated dr ornamented in any manner,” at the rate of 60 per cent, ád valorem, under paragraph 95, Act July 34, 1897, c. 11, § 1, Schedule B, 30 Stat. 156 [U. S. Comp. St. 1901, p. 1633]. The Board sustained the protest of the importers, and held the goods for duty, under paragraph 96, at 55 per cent. The proofs given in this court show that, in the year 1897 and prior thereto, the articles were known generally in usage and trade as decorated china. Such being the fact, I am of the opinion that the case of Koscherak v. United States, 98 Fed. 596, 39 C. C. A. 166, cited by the importer, is inapplicable. Two witnesses, in behalf of the importer, testified that there was no trade designation in the year 1897; that the china ware in fact is not decorated-, and the brown coloring or stain on the sloping underside of the dish applied solely to its Usefulness. Undoubtedly the staining or glazing of the dish tends to conceal smoke and finger marks; but, nevertheless, I think that under the broad terms of paragraph 95 the articles in question are included, and that they aré decorated.
The decision of the Board is therefore reversed.